DETAILED ACTION
Applicant’s arguments and claim amendments filed 5/27/2022 regarding the previous claim rejections of claims 1-4 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-4 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear what is meant by the limitation “the battery assembly”.  Is this is referring to the battery assembly according to claim 1?  This should be made clear.  The battery assembly will be interpreted to be the battery assembly according to claim 1.  It is also unclear what is meant by the limitation “A battery manufacturing support apparatus?  Is this is referring to the battery manufacturing support apparatus according to claim 1?  This should be made clear.  The battery manufacturing support apparatus assembly will be interpreted to be the battery manufacturing support apparatus according to claim 1.
Claim 4 recites the limitation “the obtaining device” in  line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as being anticipated by and unpatentable over Okumura et al. (US 2008/0315835, hereinafter Okumura).
Regarding claims 1-4, Okumura discloses a battery assembly manufactured by a battery support manufacturing apparatus based on replacement information generated by an information processing apparatus (including its “management server” and “battery information database”) (Abstract Fig. 3, para. 5-8, 56-59, 70-72 where the “central battery cells” and the “outer periphery battery cells” can be replaced based on having different temperature requirements (ex. both ends of the battery cells row are more likely to be cooled during use as compared with the batteries 2 to 4 placed between them in which controller is part of the manufacturing apparatus that determines what batteries should be used and what batteries should be replaced) in order to complete the modified row of batteries.  The only structural limitation of the product in all of claims 1 and dependent claims 2-4 are considered to be a battery assembly in this case having “central battery cells” and the “outer periphery battery cells” in which Okumura discloses.  The rest of the limitations of these claims are directed to the “manufacture” of this battery assembly via the parts and programs of the “battery support manufacturing apparatus” and the “information processing apparatus” in which the “battery support battery manufacturing apparatus” is based on.  
Claims 1-4 are considered to be product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product in which the product is just a battery assembly in this case having “central battery cells” and the “outer periphery battery cells”.  The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant’s arguments and claim amendments filed 5/27/2022 regarding the previous claim rejections of claims 1-4 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-4 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729